Name: Commission Regulation (EEC) No 49/81 of 1 January 1981 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between Greece and the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 4 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 49/81 of 1 January 1981 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between Greece and the other Member States 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplification of that procedure (4), as last amended by Regulation (EEC) No 902 / 80 ( 5 ), and those of Commission Regulation (EEC) No 2826/77 of 5 December 1977 introducing a Community transit declaration form for use in an automatic or electronic data-processing system (6), as last amended by Regulation (EEC) No 1976 / 80 ( 7); Whereas on these grounds it is considered necessary to provide for the use of internal Community transit documents corresponding to those used in the* Community before the accession of Greece and designated by a different symbol ; Whereas provision must also be made for special transitional measures to ensure that goods dispatched prior to the entry into force of the Act of Accession , either from Greece or from the other Member States , can benefit from the abolition of customs duties and charges having equivalent effect and of quantitative restrictions and measures having equivalent effect, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ( x ), and in particular Article 41 ( 1 ) thereof, Whereas , in accordance with the provisions of Article 41 ( 1 ) of the Act of Accession , methods of administrative cooperation must be determined in order to ensure that goods fulfilling the requisite conditions benefit from the abolition of customs duties and charges having equivalent effect and of quantitative restrictions and measures having equivalent effect ; Whereas customs duties and import charges having equivalent effect have been totally abolished or shall be progressively abolished between Greece and the other Member States ; Whereas it is necessary during the period of application of the transitional measures to be able to distinguish goods , as to whether they fulfil the conditions laid down in Articles 9 and 10 of the Treaty establishing the European Economic Community , in Greece or in the other Member States ; Whereas , for this purpose , account must be taken of the provisions in force and in particular those of Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ( 2), as last amended by Regulation (EEC) No 983 /79 (3 ), those of Commission Regulation (EEC) No 223 /77 of HAS ADOPTED THIS REGULATION : TITLE I GENERAL PROVISIONS Article 1 1 . This Regulation lays down the methods of administrative cooperation intended to ensure that goods fulfilling the requisite conditions shall benefit (') OJ No L 219 , 19 . II . 1979 , p . 17 . ( 2 ) OJ No L 38 , 9 . 2 . 1977 , p . 1 . O OJ No L 123 , 19 . 5 . 1979 , p . 1 . ( 4 ) OJ No L 38 , 9 . 2 . 1977 , p . 20 . ( 5 ) OJ No L 97 , 15 . 4 . 1980 , p . 20 . C) OJ No L 333 , 24 . 12 . 1977 , p . 1 . O OJ No L 192 , 26 . 7 . 1980 , p . 23 . No L 4 /2 Official Journal of the European Communities 1 . 1 . 81 in trade between Greece and the other Member States from the abolition of customs duties and charges having equivalent effect and the abolition of quantitative restrictions and measures having equivalent effect , provided for in the Act of Accession of Greece hereinafter referred to as the 'Act of Accession '. 2 . For the purposes of this Regulation , the Community as constituted before the accession of Greece , hereinafter referred to as the 'Community of Nine ' is regarded as a single Member State .  levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products to which they were liable in that Member State , or which have benefited from a total or partial drawback of such duties , charges , amounts , levies or other import charges , provided that any compensatory levy due by virtue of the provisions to be laid down by the Commission pursuant to Article 41 (2) of the Act of Accession has been charged .Article 2 Article 3 1 . The goods to which the provisions of Article 1 ( 1 ) apply shall move under the internal Community transit procedure or, if this procedure is not used , under cover of a document establishing their Community status . 2 . Goods referred to in paragraph 1 which move under the internal Community transit procedure shall be covered by :  a T2 or T2 GR document, or  an International Consignment Note or an Inter ­ national Express Parcels Consignment Note having equivalent effect to a T2 or T2 GR document, or  a Community Transit Transfer Note having equivalent effect to a T2 or T2 GR document . 3 . Goods referred to in paragraph 1 which do not move under the internal Community transit procedure shall be covered by : The provisions referred to in Article 1 ( 1 ) shall apply under the conditions laid down by this Regulation to : (a) goods produced in a Member State , including those wholly or partly obtained from products on which have been charged as appropriate :  customs duties and charges having equivalent effect ,  compensatory amounts as prescribed in Articles 43 and 61 of the Act of Accession ,  levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products to which they were liable in that Member State , and which have not benefited from a total or partial drawback of such duties, charges , amounts , levies or other import charges ; (b) goods from third countries, in respect of which import formalities have been complied with in a Member State and in which have been charged as appropriate :  customs duties and charges having equivalent effect ,  levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products to which they were liable in that Member State , and which have not benefited from a total or partial drawback of such duties , charges , levies or other import charges ; ( c) goods obtained in a Member State , in the manu ­ facture of which have been incorporated products on which have not been charged :  customs duties and charges having equivalent effect ,  compensatory amounts as prescribed in Articles 43 and 61 of the Act of Accession ,  a T2 L or T2 L GR document, or  a movement certificate DD3 , or  a document T2 M. TITLE II PROVISIONS CONCERNING GOODS WHICH MOVE UNDER THE INTERNAL COMMUNITY TRANSIT PROCEDURE Section I Procedure laid down by Regulation (EEC) No 222/77 , Title III Article 4 Goods shall , in order to move under the internal Community transit procedure , be covered by : (a) a T2 declaration , 1 . 1 . 81 Official Journal of the European Communities No L 4/ 3  when the goods are dispatched from the Community of Nine where they * satisfy the conditions laid down in Article 2 (a) or (b),  when the goods are dispatched from the Community of Nine into which they orig ­ inally entered from Greece and when , where appropriate ,  customs duties and charges having equivalent effect ,  compensatory amounts as prescribed in Articles 43 and 61 of the Act of Accession to which they were liable have been levied in the Community of Nine and the goods have not benefited from a total or partial drawback of such duties , charges or amounts ; same effect for the purposes of the provisions of Article 1 ( 1 ), for goods which enter Greece under cover of a T2 document or a document having the same effect for the purposes of the provisions of Article 1 ( 1 ) and which , after being placed in Greece in temporary storage in a customs warehouse or in a free zone , are reconsigned in the same state to the Community of Nine . 2 . The new document must refer to the document produced on entry of the goods and must contain all the special endorsements shown on that document . 3 . The provisions of paragraphs 1 and 2 shall apply, mutatis mutandis, to goods which enter the Community of Nine under cover of a document T2 GR or a document having the same effect for the purposes of the provisions of Article 1 ( 1 ) and which, after being placed in the Community of Nine in temporary storage in a customs warehouse or in a free zone , are reconsigned in the same state to Greece . (b) a T2 GR declaration , Article 7  when the goods are dispatched from Greece where they satisfy the conditions laid down in Article 2 (a), (b) or (c),  when the goods are dispatched from the Community of Nine where they satisfy the conditions laid down in Article 2 (c),  when the goods are dispatched from Greece into which they originally entered from the Community of Nine and when , where appro ­ priate :  customs duties and charges having equivalent effect ,  compensatory amounts as prescribed in Articles 43 and 61 of the Act of Accession to which they were liable have been levied in Greece and the goods have not benefited from a total or partial drawback of such duties , charges or amounts . 1 . A T2 GR declaration is a declaration made :  on a form corresponding, except as regards spaces reserved for national use and the dimensions of boxes wholly or partly delineated by dotted lines , to the specimen shown in Annex I or Annex III to Regulation (EEC) No 223 /77 , accompanied , where appropriate , by one or more sheets corresponding to the specimens shown in Annex II or Annex IV to the said Regulation , or  on a form corresponding to the specimen shown in Annex I to Regulation (EEC) No 2826/ 77 . 2 . The principal shall indicate whether the Community transit declaration is made on a form T2 GR, accompanied , where appropriate , by one or more T2 GR bis sheets , by inserting in printed char ­ acters or in typescript, in the space following the T symbol on these forms , the symbols '2  TWO GR'. Article 5 By way of derogation from the provisions of Article 4 ( a), agricultural products and products subject to specific arrangements applicable to certain goods resulting from the processing of agricultural products , in respect of which the necessary procedures have been completed with a view to the grant of compensatory amounts prescribed in Articles 43 and 61 of the Act of Accession shall , when they are dispatched from the Community of Nine , be covered by a T2 GR declaration in order to move under the internal Community transit procedure . Article 8 Article 6 Save as otherwise provided in this Regulation , the provisions relating to the internal Community transit procedure laid down in Regulation (EEC) No 222 / 77 and in the Regulations adopted for its implementation 1 . The competent customs authorities shall issue a new T2 document , or a new document having the No L 4/4 Official Journal of the European Communities 1 . . 81 shall apply to goods moving under cover of a T2 GR document. Section II Simplified procedure applicable to goods carried by rail the International Express Parcels Consignment Note or in the box of the Community Transit Transfer Note reserved for the customs authorities . The symbol T2 shall be authenticated by the stamp of the office of departure . 2 . When goods covered by one of the transport documents having equivalent effect to a T2 GR document pursuant to the second indent of Article 4 (b), Articles 5 or 6 ( 3 ) are accepted for carriage by one of the railway authorities of the Community of Nine or by one of the national representatives of the transport undertaking in the Community of Nine, the office of departure shall add the symbol T2 GR, clearly visibly, in box 25 of the International Consignment Note or the International Express Parcels Consignment Note or in the box of the Community Transit Transfer Note reserved for the customs authorities . Article 9 TITLE III PROVISIONS CONCERNING GOODS THAT DO NOT MOVE UNDER THE COMMUNITY TRANSIT PROCEDURE For the purpose of implementing the provisions of Title IV, Section I of Regulation (EEC) No 223/77 : 1 .  the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for carriage by one of the railway authorities of the Member States of the Community of Nine , or  the Community Transit Transfer Note drawn up for goods accepted for carriage by one of the national representatives of the transport undertaking in the Community of Nine shall be treated as equivalent to a T2 declaration or document as the case may be provided it does not bear the symbol Tl in accordance with Article 42 (2) or Article 50 ( i ) (2) and ( 3) of the aforesaid Regulation , or the symbol T2 GR in accordance with Article 10 (2); 2 .  the International Consignment Note or Inter ­ national Express Parcels Consignment Note drawn up in respect of goods accepted for carriage by the Greek railway authorities , or  the Community Transit Transfer Note drawn up for goods accepted for carriage by the Greek national representative of the transport undertaking shall be treated as equivalent to a T2 GR declaration or document as the case may be provided it does not bear the symbol Tl in accordance with Article 42 (2 ) or Article 50 (i) (2) and (3) of the aforesaid Regulation , or the symbol T2 in accordance with Article 10 ( 1 ). Article 11 1 . If the goods referred to in Articles 4 (a) and 6 ( 1 ) do not move under the Community transit procedure , the internal Community transit document used to establish the Community status of the said goods shall be drawn up on a form T2 L corresponding to the specimen shown in Annex XI to Regulation (EEC) No 223 /77 . 2 . If the goods referred to in Articles 4 (b), 5 and 6 ( 3) do not move under the Community transit procedure , the internal Community transit document used to establish the Community status of the said goods shall be drawn up on form T2 L GR. Article 12 Article 10 1 . The form on which the internal Community transit document T2 L GR is drawn up shall correspond to the specimen annexed hereto . Member States may however allow the forms specified in Article 11 ( 1 ) to be used , the symbol 'GR' being added to the 'T2 L' symbol , either in typescript or legibly and indelibly handwritten , when the document is made out . 1 . When goods covered by one of the transport documents having equivalent effect to a T2 document pursuant to Article 6(1 ) are accepted for carriage by the Greek railway authorities or the Greek national representative of the transport undertaking, the office of departure shall add the symbol 'T2 ', clearly visibly , in box 25 of the International Consignment Note or 1 . 1 . 81 Official Journal of the European Communities No L 4/5 2 . Articles 2 (2), ( 5 ) (a), (6 ) first two subpara ­ graphs , (9) and ( 10) and Title V of Regulation (EEC) No 223 / 77 shall apply to the T2 L GR document. of Member States ( 2 ), a T2 M document is used , such catches shall be deemed to satisfy the conditions laid down in Article 9 (2 ) of the EEC Treaty in the Member State in which the customs office that issued the booklet of T2 M forms used is located . Article 15 Article 13 If, in accordance with the provisions of Commission Regulation (EEC) No 2695 /77 of 7 December 1977 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favourable tariff arrangement ( 3), as last amended by the Act of Accession , an air way bill or equivalent document is used the goods in question shall be deemed to be :  goods falling within the category referred to in Article 4 (a) where the airport of departure belongs to a Member State of the Community of Nine,  goods falling within the category referred to in Article 4 (b ) where the airport of departure belongs to Greece . Article 16 1 . If, in accordance with the provisions of Commission Decision 70 /41 /EEC of 19 December 1969 on adaptation of the methods of administrative cooperation introduced for the purpose of applying Article 9 (2 ) of the EEC Treaty to the new rules applicable in the field of Community transit ('), as last amended by the Act of Accession , a movement certificate DD3 is used :  goods moving under cover of such a certificate shall be deemed to be goods falling within the category referred to in Article 4 (a), provided the movement certificate has been issued in the Community of Nine and bears no special indication ,  goods moving under cover of such a certificate shall be deemed to be goods falling within the category referred to in the first or third indent of Article 4 (b), provided the movement certificate has been issued in Greece and bears no special indication . 2 . The special indication referred to in the preceding paragraph shall be the addition of :  'T2 GR' on certificates issued in the Community of Nine for goods referred to in Articles 4 (b ) second indent , 5 or 6 ( 3);  'T2 ' on certificates issued in Greece for goods referred to in Article 6(1 ). 3 . The symbol T2 or T2 GR shall be clearly shown under the symbol DD3 in the top right-hand corner of the first page of the movement certificate DD3 and shall be authenticated by the stamp of the issuing customs office . 1 . Postal consignments ( including postal packages) shall be deemed to fall within : (a) the category of goods referred to in Article 4 (a) when the consignments are dispatched from a post office located in the Community of Nine ; (b ) the category of goods referred to in the first or third indent of Article 4 (b), when the consignments are dispatched from a post office located in Greece, provided that no yellow label of the type shown in Annex XII to Regulation (EEC) No 223 /77 is affixed to the packages or the accompanying documents . 2 . The competent authorities of the Member State of dispatch must affix such yellow label , or ensure that it is affixed to the packages and accompanying documents when : (a) the goods are dispatched from a post office located in a Member State and , had they been placed under the Community transit procedure , could not have been covered by a T2 or T2 GR declaration ; (b) the goods are dispatched from a post office located in the Community of Nine and , had they been placed under the Community transit Article 14 If, in accordance with the provisions of Commission Regulation (EEC) No 137 / 79 of 19 December 1978 on the institution of a special method of administrative cooperation for applying intra ­ Community treatment to the fishery catches of vessels O OJ No L 13 , 19 . 1 . 1970 , p . 13 . ( 2 ) OJ No L 20 , 27 . 1 . 1979 , p . 1 . O OJ No L 314 , 8 . 12 . 1977 , p . 14 . No L 4/6 Official Journal of the European Communities 1 . 1 . 81 on the other hand when the said goods are forwarded from Austria (') under cover of an AGl movement certificate issued before 1 January 1981 . procedure , would have had to be covered by a T2 GR declaration in accordance with the provisions of Article 4 (b) second indent, Article 5 or Article 6(3). In such circumstances , the goods referred to may benefit from the procedure specified in Article 1 ( 1 ) only if a T2 L GR document is produced in Greece . Article 19 Article 17 1 . Goods in respect of which an AGl movement certificate has not been issued and which on 1 January 1981 are either in transit or have been placed in the Community in temporary storage , in a customs warehouse or in a free zone may be covered by : Goods accompanying travellers or contained in their luggage may benefit from the provisions referred to in Article 1 ( 1 ) provided that they are not intended for commercial use : (a) if they are declared as goods fulfilling the necessary conditions arid there is no doubt as to the accuracy of that declaration ; (b) in other cases , if a T2 L or T2 L GR document, as appropriate , is produced . (a) a T2 L document issued subsequently if the goods were exported to Greece from the Community of Nine , where they satisfied the necessary conditions for the issue of the document . However, a T2 L document may not be issued subsequently for agricultural products covered by a common organization of the market or for certain goods resulting from the processing of agricultural products , in respect of which customs export formalities have been completed before 1 January 1981 with a view to the grant of refunds on export to Greece within the framework of the common agricultural policy ; (b) a T2 L GR document issued subsequently if the goods were exported to the Community of Nine from Greece , where they satisfied the necessary conditions for the issue of the document . 2 . The T2 L or T2 L GR document referred to in the preceding paragraph must be produced to the customs authorities of the Member State in which the goods are located by 30 June 1981 at the latest . TITLE IV FINAL PROVISIONS Article 18 Article 20 1 . Goods in respect of which an AGl or AG3 movement certificate has been issued and which on 1 January 1981 are either in transit or have been placed in the Community in temporary storage , in a customs warehouse or a free zone shall , up to the final date of validity of the movement certificate , benefit from the provisions referred to in Article 1 ( 1 ) of this Regulation without the necessity to produce a T2 L or T2 L GR document issued subsequently . 2 . The provisions of paragraph 1 shall also apply to goods forwarded from Austria , in accordance with the provisions of the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand , and Greece and Turkey This Regulation shall enter into force on 1 January 1981 . However, the provisions of the third indent of Article 3 (2), the second indent of Article 9 ( 1 ), the second indent of Article 9 (2) and Article 10 ( 1 ) and (2) regarding the Community Transit Transfer Note shall become applicable on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 188 , 19 . 7 . 1975 , p . 1 . T2 L GR No A 000000 Annex 3 Person concerned P le a se s e e N o tic e be fo re co m pl et in g th is fo rm IN TE R N AL C O M M U N IT Y TR AN SI T DO CU M EN T FO R ES TA BL IS HI NG TH E C O M M U N IT Y ST AT US OF G 00 0S 28 Previous customs procedure 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 1 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight ( 1 ) 59 Procedure and document used CUSTOMS CERTIFICATE Certified dÃ ©claration satisfactory Export document : type No date Customs office (and country): Remarks : 60 DECLARATION BY THE PERSON CONCERNED The person concerned , represented by dÃ ©clarÃ ©s that the goods described above are Community goods . (') F or co m pl et io n on ly w h e n re qu ire d by C om m un ity rÃ ©gulatio ns . At on (Place of signature) (Date) At on (Place of signature) (Date) (Signature) (Stamp) (Signature) REQUEST FOR VERIFICATION RESULT OF VERIFICATION Verification of the authenticity of this document and the accuracy of the information contained therein is requested . Verification carried out shows that this document 1 . was issued by the customs office indicated and that the information con ­ tained therein is accurate. ( 1 ) 2 . does not meet the requirements as to authenticity and regularity-^ see re ­ marks below). ( 1 ) At on At ., on (Place of signature) (Date) (Place of signature) (Date) (Signature) (Stamp) (Signature) (Stamp) ( 1 ) Delete as necessary . REMARKS